DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Response to Amendment
In an amendment filed 06/16/2022, claims 2 and 13 have been amended, claims 1, 5 and 7 have been cancelled, and claims 21-22 are newly added.  Currently, claims 2-4, 6, and 8-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8-9, 11-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), further in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013).
Regarding claim 2, Osterhout teaches a wearable head device comprising: a light source; (Fig. 1. Para 165.)
a see-through display; an eyeglasses frame having a perimeter, the eyeglasses frame coupled to the see-through display; (Para 32, Para 165)
However Osterhout does not teach (i) an eye cover portion removably configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source.
(ii) the eye cover portion include a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens.
(iii) wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is physically coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is physically coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not physically coupled to the eyeglasses frame, present light to the user via the see-through display in a second display mode, wherein the first display mode is associated with presenting a first amount of content and the second display mode is associated with presenting a second amount of content, and wherein the first amount of content is less than the second amount of content.
However, with regarding to aforementioned (i), 
However Brubaker teach an eye cover portion removably configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source. (Para 7, 72 and Fig 3 shows the eye cover portion)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout with Brubaker to teach an eye cover portion configured to couple to the perimeter of the eyeglasses frame and further configured to occlude light produced by the light source in order to improve the viewing quality and enhance user fit of the wearable head device by adopting the around eye seal as taught by Brubaker.
However, with regarding to aforementioned (ii), 
However Rallison teaches a light shield can be attached and removed physically , wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens. (Abstract, Col 16-17, Lines 55-15. The light shield can be part of the eye cover portion and is removable attached and detached)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout and Brubaker with Rallison to teach a light shield can be attached and removed physically, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens in order to further enhance the device functionality and tailor the device settings to user preference.
However, with regarding to the aforementioned feature (iii),
Border teaches adjustment of brightness depending on environment brightness in which each brightness is a mode. (Para 24-29.  This means image brightness is lower when shield is attached as the outside brightness is the lowest which means the shield is attached.  The attachment of non attachment of the eye cover portion therefore is determined by the brightness detected as shown by the Rallison that the shield can be physically attached and detached)
wherein the first display mode is associated with presenting a first amount of content and the second display mode is associated with presenting a second amount of content, and wherein the first amount of content is less than the second amount of content. (Para 24-29.  Please note that the amount of content is the brightness of the content being displayed. So the brightness is different between first and second content due to the brightness detected caused by the attachment of non attachment of the eye cover portion)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker and Rallison with Border to teach wherein the wearable head device is configured to communicate with one or more processors configured to: detect whether the eye cover portion is physically coupled to the eyeglasses frame; in accordance with a detection that the eye cover portion is physically coupled to the eyeglasses frame, present light to the user via the see-through display in a first display mode; and in accordance with a detection that the eye cover portion is not physically coupled to the eyeglasses frame, present light to the user via the see-through display in a second display mode, wherein the first display mode is associated with presenting a first amount of content and the second display mode is associated with presenting a second amount of content, and wherein the first amount of content is less than the second amount of content in order to best present image produced by the wearable head device and improve the viewing experience.

Regarding claim 3, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
And Brubaker further teaches wherein the eye cover portion is further configured to contact the face of a user of the wearable head device. (Para 7)
Regarding claim 4, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 3, 
And Brubaker further teaches wherein the eye cover portion is further configured to substantially encapsulate an eye of the user of the wearable head device. (Para 7)

Regarding claim 8, see rejection for claim 2.

Regarding claim 9, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
And Brubaker further teaches wherein the eye cover portion comprises a flexible material. (Para 7, 72. Fig. 3)

Regarding claim 11, Osterhout, Brubaker, Rallison and Border already teaches the wearable head device of claim 2, 
And Osterhout further teaches the device further comprising a front lens. (Para 32, Para 165)
However Osterhout, Brubaker and Border do not teach and a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens.
However Rallison teaches a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens. (Col 16-17, Lines 55-15)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker and Border with Rallison to teach a light shield, wherein: the light source is configured to transmit light toward an exterior of the wearable head device via the front lens, and the light shield is configured to suppress the light transmitted toward the exterior of the wearable head device via the front lens in order to further enhance the device functionality and tailor the device settings to user preference.

Regarding claim 12, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 11,
And Osterhout, Brubaker, Rallison and Border in combination further teaches wherein the light transmitted toward the exterior of the wearable head device via the front lens has a first polarization, and the light shield is configured to suppress light having the first polarization. (Para 32 of Osterhout, rejection for claim 11)

Regarding claim 13, refer to rejections for claim 2.

Regarding claim 14, refer to rejection for claim 2.

Regarding claim 15, refer to rejection for claim 9.

Regarding claim 17, refer rejection for claims 2 and 11.

Regarding claim 18, refer to rejection for claims 2 and 12.

Regarding claim 19, refer to rejection for claim 3.

Regarding claim 20, refer to rejection for claim 4.

Regarding claim 22, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2,
And Osterhout, Brubaker, Rallison and Border in combination further, wherein the first amount of content corresponds to a first amount of displayed information and the second amount of content corresponds to a second amount of displayed information. (See rejection for claim 1. Please note that the amount of content is the brightness of the content being displayed. So the brightness is different between first and second content due to the brightness detected caused by the attachment of non attachment of the eye cover portion.  Each content with its own brightness would be corresponding to a displayed information respectively.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), further in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013), further in view of Johansen et al. (US 20140306882 A1, provisionally filed date 04/16/2013)
Regarding claim 6, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
However Osterhout, Brubaker, Rallison and Border do not teach the eye cover portion comprising a magnetic attachment element, wherein the eye cover portion is removable from the perimeter of the eyeglasses frame by disengaging the magnetic attachment element from the eyeglasses frame.
However Johansen teaches magnetically attachment of elements for easy detachment and attachment. (Para 28)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker, Rallison and Border with Johansen to teach the eye cover portion comprising a magnetic attachment element, wherein the eye cover portion is removable from the perimeter of the eyeglasses frame by disengaging the magnetic attachment element from the eyeglasses frame in order to produce the predictable result of attachment method using magnets as taught by Johansen. 

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osterhout et al. (US 20110213664 A1), in view Brubaker et al. (US 20040008157 A1), in view of Rallison et al. (US 6369952 B1), in view of Border et al. (US 20140253605 A1, provisionally filed 03/05/2013), further in view of Frater et al. (US 20070215161 A1).
Regarding claim 10, Osterhout, Brubaker, Rallison and Border already teach the wearable head device of claim 2, 
However Osterhout, Brubaker, Rallison and Border do not teach wherein the eye cover portion comprises a bellows. 
However Frater teaches use of bellow for a mask. (Para 168)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Osterhout, Brubaker, Rallison and Border with Frater to teach wherein the eye cover portion comprises a bellows in order to provide a more comfortable fit of the eye cover portion.

Regarding claim 16, refer to rejection for claim 10.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
On pages 7-8, applicant alleged that “The Office Action concedes that Osterhout, Brubaker, and Rallison fail to teach or suggest determining whether the eye cover portion is physically coupled to the eyeglasses frame 
 and in accordance with a determination that the eye cover portion is physically coupled to the eyeglasses frame, presenting light to the user in a first display mode and in accordance with a determination that the eye cover portion is not physically coupled, presenting light to the user in a second display mode. Instead, the Office Action relies on Border to teach this limitation. To the extent that Border could be interpreted to teach these limitations (which Applicant does not concede), Border fails to teach or suggest the first display mode is associated with presenting a first amount of content and the second display mode is associated with presenting a second amount of content, wherein the first amount of content is less than the second amount of content. The Office Action relies on Border to teach adjusting the brightness of a display depending on environment brightness. Office Action, 8. Applicant respectfully submits that adjusting a brightness of a display is distinct from presenting light in a first display mode associated with a first amount of content and presenting light in a second display mode associated with a second amount of content. Moreover, the Office Action fails to demonstrate that Border teaches or suggests a first display mode associated with a first amount of content and a second display mode associated with a second amount of content, the first amount of content less than the second amount of content, as claimed. 
The remaining cited references, Johansen and Frater, fail to teach or suggest the 
limitations of amended claim 2. The remaining cited references are cited for teachings distinct from the above deficiencies of the combination of Osterhout, Brubaker, Rallison, and Border and cannot overcome the deficiencies of those references. Accordingly, withdrawal of this rejection of is respectfully requested. 
Applicant respectfully submits that amended claim 2 and its dependent claims (including new claims 21 and 22) are allowable over the cited references for at least the foregoing reasons. In addition, claim 13 is amended to recite limitations analogous to amended claim 2. It is respectfully submitted that amended claim 13 and its dependent claims are allowable over the cited references for at least the reasons described above with respect to amended claim 2. Accordingly, withdrawal of the rejections under § 103 is respectfully requested.”
Examiner finds the argument not persuasive.  In this case, Rallison already teaches physically attachment and detachment of the eye shield as shown in Abstract, and Col 16-17, Lines 55-15.   Then Border teaches adjustment of brightness depending on environment brightness as shown in paragraphs 24-29.  This means image brightness is lower when shield is attached as the outside brightness is the lowest which means the shield is attached.  The attachment of non-attachment of the eye cover portion therefore is determined by the brightness detected as shown by the Rallison that the shield can be physically attached and detached, and the amount of content include the brightness of the content being displayed. So the brightness is different between first and second content due to the brightness detected caused by the attachment of non attachment of the eye cover portion which corresponds to its own amount of content respectively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626